^ OFFICIAL NOTICE FROMCOURT OF CRIMINAL APPEALS OF TEXAS
                  OFTOSMoxH»«&L STMION,l^Wfi» m POSTAGE»                           PITNEY BOWES

                  STATE OF TEXAS                M      *™^**^
                  PENALTY FOR
                                                                    ZIP 78701
                  PRIVATE USE          /                            02 W
                                              a. u.*                0001401623 MAY. 08. 2015

    5/6/2015                        lJ, ' '      '
    OCHOA, ADRIAN              Tr. Ct.~No. W„13-25142-T (A)              WR-82,879-03
    This is to advise that the Court has denied without written order the application for
    writ of habeas corpus on the findings of trie trial court without a hearing.
                                                                         Abel Acosta, Clerk

                                  ADRIAN OCHOA
                                  GOREE UNIT - TDC # 1916532
                                  7405 HWY 75 SOUTH
                                                                                UTF
                                  HyMTSVtttETTX^SS^




E                                                                  '''irHWtiJilil'L*